Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Lynda Wood on 06/16/2022.

The claims in the application has been amended as follows: 

In claim 1, line 7-8, the limitation “between the cap and the body of the tensioner arm” has been amended to read -- between the first end of the cap and the body of the tensioner arm --.

In claim 1, line 9-10, the limitation “between the first surface of the cap and the cavity” has been amended to read -- between the first end of the cap and the cavity --.

In claim 7, line 7-8, the limitation “between the first surface of the cap and the body of the tensioner arm biasing the cap” has been amended to read -- between the first end of the cap and the body of the tensioner arm for biasing the cap --.

In claim 14, line 9-10, the limitation “between the cap and the body of the tensioner arm” has been amended to read -- between the first end of the cap and the body of the tensioner arm --.

In claim 14, line 11-12, the limitation “between the first surface of the cap and the cavity” has been amended to read -- between the first end of the cap and the cavity --.

In claim 14, line 18-19, the limitation “forming a first pressure chamber in fluid communication with the first fluid input between the first piston” has been amended to read -- forming a first pressure chamber, which is in fluid communication with the first fluid input, between the first piston --.

In claim 14, line 23, the limitation “the first axially extending bore biasing the first piston” has been amended to read -- the first axially extending bore for biasing the first piston --.

In claim 14, line 33, the limitation “a second pressure chamber defined between” has been amended to read -- a second pressure chamber, that is defined between --.

In claim 19, line 2, the limitation “the first surface of the cap body” has been amended to read -- a first surface of the cap body --.

In claim 20, line 2, the limitation “the first surface of the cap body” has been amended to read -- a first surface of the cap body --.

In claim 21, line 2, the limitation “the first surface of the cap body” has been amended to read -- a first surface of the cap body --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-14 and 17-21 are allowed.
Claims 15-16 were cancelled by the applicant in the amendments filed on 06/03/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a tensioner with the specific structure recited within corresponding independent claims 1 and 7. In particular, a tensioner arm comprising: a body having a first surface that engages a chain/ belt and an opposite second surface that defines a cavity configured to receive a cap; a plurality of spring sets being oriented within the cavity; the plurality of spring sets being deposed between a first end of the cap and the body of the tensioner arm so as to bias said cap away from said body; wherein, the first end of the cap is located within the cavity. As set forth in the precious office action (dated 03/04/2022), Todd et al. (U.S. PGPUB 2016/0033016A1) in view of Patton (U.S. Patent 5,720,683 A) propose a tensioner arm that is somewhat similar to applicant’s claimed tensioner arm. Where Todd et al. teach a cap (third piston 300) being received in a cavity (cutout 403) formed on the second surface (second surface 402a) of a body (elongate body of the tensioner arm 402), a spring (third piston spring 301) being provided within said cavity, and the spring being positioned between or engaging the first end said cap (closed first end 300d of the third piston 300) and the said body. However, unlike in applicant’s claimed invention, the tensioner arm (tensioner arm 402) taught by Todd et al. employs a compression coil spring (third piston spring 301) instead of a plurality of spring sets, and it is not possible for the first end of the cap (closed first end 300d of the third piston 300) in said tensioner arm to be present within the cavity (cutout 403) defined by the body (elongate body of the tensioner arm 402) of said tensioner arm (in other words, figures 13a-13b of Todd et al. clearly illustrate, the first end of the cap being located outside of the cavity without any conceivable way for it to be located within the cavity due to the overall height of said cap being substantially greater than the overall depth of said cavity). Although, the compression coil spring in Todd’s tensioner arm can be replaced with a plurality of spring sets using the suggestions in Patton, Markley (U.S. PGPUB 2002/0065159A1), or Wigsten et al. (U.S. Patent 5,993,342 A), it still would not result in the first end of the cap (which is the end of the cap that engages/ contacts at least one of the spring sets) in the tensioner arm taught by Todd et al. being located within the cavity defined by the body of said tensioner arm. Furthermore, all other pertinent/ analogues prior art identified by the examined, also fail to disclose or render obvious the collective structure/ features of the tensioner arm described within claim 1 or claim 7. Therefore, claims 1 and 7 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are considered in light of applicant’s specification.
The prior art of record, either individually or in combination, additionally fail to explicitly disclose or conceive, a tensioning system with the precise structure/ features/ arrangement of components recited within independent claim 14. Similar to the tensioner arm in claims 1 and 7, the tensioner arm of the tensioning system described by claim 14 limitations comprises: a body having a first surface that engages a chain/ belt and an opposite second surface that defines a cavity configured to receive a cap; a plurality of spring sets being oriented within the cavity; the plurality of spring sets being deposed between a first end of the cap and the body of the tensioner arm so as to bias said cap away from said body; wherein, the first end of the cap is located within the cavity. Nevertheless, as detailed above, Todd et al (which appears to be the closest related prior at to applicant’s claimed invention), Patton, Markley, Wigsten et al, and all other relevant/ analogues prior art disclosure discovered by the examiner, does not teach or render obvious a tensioner lever employed in a tensioning system having the exact structural configuration recited within claim 14 (i.e. the body of the tensioner lever including a cavity, a plurality of spring sets being arranged within the cavity, said plurality of spring sets being positioned between/ engaging the first end of the cap and the body of the tensioner arm, and said first end of the cap also being present within the cavity along with the plurality of spring sets). Consequently, claim 14 limitations appears to contain allowable subject matter over cited prior art references; specially when said limitations are collectively viewed in light of applicant’s specification.
Accordingly, the tensioner arms and tensioning system claimed by the applicant within respective claims 1-14 and 17-21, are all determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                              			  Supervisory Patent Examiner, Art Unit 3654